Order entered October 9, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00832-CR

                            ALONZO GRAYSON, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81500-2012

                                           ORDER
       The Court REINSTATES the appeal.

       On September 12, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) Janet Dugger is the court reporter who recorded the proceedings; and (4) Ms.

Dugger’s explanation for the delay in filing the record is her workload. We DO NOT ADOPT

the finding that the earliest date by which Ms. Dugger can file the reporter’s record is December

9, 2013.

       We note the reporter’s record is already three months overdue.          Accordingly, we

ORDER Janet Dugger, official court reporter of the 296th Judicial District Court, to file the
reporter’s record within THIRTY DAYS of the date of this order. If the reporter’s record is not

filed within the time specified, we will order that Janet Dugger not sit as a court reporter until

she files the record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; Janet Dugger, official

court reporter, 296th Judicial District Court; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE